Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “the immediately consecutive transmission time intervals.”  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe et al. (US 2010/0067412) in view of Balachandran et al. (US 2017/0280438).

Regarding claim 1, Kitazoe discloses a receiver for a wireless communication system (Kitazoe, Fig. 8, receiver 802; Fig. 9, receiver 910), 
5wherein the receiver is configured to receive a data signal comprising a time domain and a frequency domain (Kitazoe, paragraph [0005], wireless communication system provides data; time division, frequency division), the data signal comprising payload data, the data signal further comprising at least one data portion comprising at least one payload data transport block comprising a payload data package comprising of a portion of the payload data (Kitazoe, paragraph [0012], payload transmitted within a transport block [TB] using a bundled plurality of TTIs; paragraph [0066], transport block transmitted using a bundled set of consecutive TTIs), 10 
wherein the data signal is received over transmission time intervals, wherein a length of one of the transmission time intervals is shorter than the duration of the data portion, so that the data portion is received over more than one of the transmission time intervals (Kitazoe, paragraph [0012], payload transmitted within a transport block [TB] using a bundled plurality of TTIs; paragraph [0066], transport block transmitted using a bundled set of consecutive TTIs),  15 
wherein the receiver comprises a signal processing device configured for processing the data portion which have been received over more than one of the transmission time intervals (Kitazoe, paragraph [0066], transport block transmitted using a bundled set of consecutive TTIs; paragraph [0081], pursuant to the received transmission, a MAC-I can be obtained; paragraph [0094], processing the received data stream), 
20wherein the length of one of the transmission time intervals is shorter than the duration of the payload data transport block, wherein the payload data transport block is received over immediately subsequent transmission time intervals of the transmission time intervals, so that the payload data transport block is received over more than one of the immediately subsequent transmission time intervals (Kitazoe, paragraph [0012], payload transmitted within a transport block [TB] using a bundled plurality of TTIs; paragraph [0066], transport block transmitted using a bundled set of consecutive TTIs), 
25wherein the signal processing device is configured for processing the payload data transport block which have been received over more than one of the immediately subsequent transmission time intervals (Kitazoe, paragraph [0066], transport block transmitted using a bundled set of consecutive TTIs; paragraph [0081], pursuant to the received transmission, a MAC-I can be obtained; paragraph [0094], processing the received data stream), 
wherein the data signal comprises a plurality of frames, each frame com30prising a plurality of subframes, and each subframe comprising symbols (Kitazoe, paragraph [0048], subframes included in a radio frame; paragraph [0049], symbols) in the time domain and frequency ranges in the frequency domain (Kitazoe, paragraph [0005], time division, frequency division)38Attorney File No. 110971-9350.US01.  

Kitazoe does not explicitly disclose control data comprising frequency range data.

Balachandran discloses a receiver for a wireless communication system (Balachandran, paragraph [0001], wireless communication system; paragraph [0119], receiver), 
5wherein the receiver is configured to receive a data signal comprising a time domain and a frequency domain (Balachandran, paragraph [0036], time domain, frequency domain; paragraph [0040], frequency-time resources), the data signal comprising control data and payload data (Balachandran, paragraph [0018], transmit payload data; paragraph [0029], communication and control capabilities; paragraph [0037], preamble transmissions and payload transmissions), the data signal further comprising at least one data portion comprising at least one payload data transport block comprising a payload data package comprising of a portion of the payload data (Balachandran, paragraph [0004], resource chunk in a first payload transmission zone; paragraph [0018], transmit payload data; paragraph [0040], payload transmission zones), 10
wherein the data signal is received over transmission time intervals (Balachandran, paragraph [0040], payload transmission zone may include one or more PR [Physical Resource Blocks] over one or more TTIs using bundling across TTIs where multiple TTIs are used), so that the data portion is received over more than one of the transmission time intervals (Balachandran, paragraph [0040], payload transmission zone may include one or more PR [Physical Resource Blocks] over one or more TTIs using bundling across TTIs where multiple TTIs are used),  15 
wherein the receiver comprises a signal processing device configured for processing the data portion which have been received over more than one of the transmission time intervals (Balachandran, paragraph [0066], access node receives and decodes the payload), 
20so that the payload data is received over more than one of the immediately subsequent transmission time intervals (Balachandran, paragraph [0040], payload transmission zone may include one or more PR [Physical Resource Blocks] over one or more TTIs using bundling across TTIs where multiple TTIs are used), 
25wherein the signal processing device is configured for processing the payload data transport block which have been received over more than one of the transmission time intervals (Balachandran, paragraph [0066], access node receives and decodes the payload), 
wherein the data signal comprises a plurality of frames, each frame com30prising a plurality of subframes, and each subframe comprising symbols in the time domain and frequency ranges in the frequency domain (Balachandran, paragraph [0036], one frame consists of 10 subframes and one resource block contains 12 subcarriers in the frequency domain for each symbol), 38Attorney File No. 110971-9350.US01 
wherein a combination of one of the symbols and one of the frequency ranges defines a resource element (Balachandran, paragraph [0036], one resource block contains 12 subcarriers in the frequency domain for each symbol), 
wherein the data portion comprises a plurality of the resource elements allocated to payload data (Balachandran, paragraph [0036], one frame consists of 10 subframes and one resource block contains 12 subcarriers in the frequency domain for each symbol; paragraph [0040], payload transmission zone may include one or more PR [Physical Resource Blocks] over one or more TTIs using bundling across TTIs where multiple TTIs are used), and  
5 wherein the control data comprises frequency range data, wherein the frequency range data indicates which of the frequency ranges of the data signal are assigned to the payload data transport block for each of the immediately consecutive transmission time intervals over which the payload data transport block is received (Balachandran, Fig. 6; paragraphs [0108]-[0110], preamble has a preamble index having a frequency hopping sequence that represent the locations of resource chunks; payload is transmitted in the resource chunks corresponding to the hopping sequence), wherein the frequency range data indicates that different of the frequency ranges are assigned to the payload data transport block for different of the immediately consecutive transmission time intervals over which the payload data transport block is received, wherein the signal pro10cessing device is configured for using the frequency range data for processing the payload data transport block to which the different of the frequency ranges are assigned to for the different of the immediately consecutive transmission time intervals over which the payload data transport block is received (Balachandran, Fig. 6; paragraphs [0108]-[0110], preamble has a preamble index having a frequency hopping sequence that represent the locations of resource chunks; payload is transmitted in the resource chunks corresponding to the hopping sequence).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use control data to indicate frequency hopping time-frequency locations of payloads in the invention of Kitazoe.  The motivation to combine the references would have been to inform the receiver of the locations at which the payload may be received. 

Regarding claim 2, Kitazoe in view of Balachandran discloses the receiver according to claim 1, wherein the control data comprises allocation data, which indicates to which of the transmission time intervals the 15payload data transport block is allocated, wherein the signal processing device is configured for using the allocation data for processing the payload data transport block (Balachandran, Fig. 6; paragraphs [0108]-[0110], preamble has a preamble index having a frequency hopping sequence that represent the locations of resource [time-frequency] chunks [intervals]; payload is transmitted in the resource chunks corresponding to the hopping sequence).  

Regarding claim 3, Kitazoe in view of Balachandran discloses the receiver according to claim 1, 20 
wherein the control data comprises start data, which indicates at what point in time within the respective transmission time interval the payload data transport block starts, wherein the signal processing device is configured for using the start data for processing the payload data transport block (Balachandran, Fig. 6; paragraphs [0108]-[0110], preamble has a preamble index having a frequency hopping sequence that represent the locations of resource [time-frequency] chunks; payload is transmitted in the resource chunks corresponding to the hopping sequence), 25and/or 
wherein the control data comprises end data, which indicates at what point in time within the respective transmission time interval the payload data transport block ends, wherein the signal processing device is configured 30for using the end data for processing the payload data transport block (Balachandran, Fig. 6; paragraphs [0108]-[0110], preamble has a preamble index having a frequency hopping sequence that represent the locations of resource [time-frequency] chunks; payload is transmitted in the resource chunks corresponding to the hopping sequence).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use control data to indicate the time frequency locations [start times and end times] of payloads in the invention of Kitazoe.  The motivation to combine the references would have been to inform the receiver of the locations at which the payload may be received. 

Regarding claim 4, Kitazoe in view of Balachandran discloses the receiver according to claim 1, wherein the data portion comprises a redundancy data transport block comprising a redundancy data packet 39Attorney File No. 110971-9350.US01 comprising payload data being redundant to the payload data package of the payload data transport block, wherein the signal processing device is configured for using the redundancy data packet for restoring the payload data transport block in case of a data loss (Balachandran, paragraph [0004], retransmit a redundancy version of the payload; paragraph [0065], retransmission based on payload not being successfully received; paragraph [0075], sending redundancy version of the payload).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use redundancy for payloads in the invention of Kitazoe.  The motivation to combine the references would have been to increase the probability that the payloads are successfully received.


Regarding claim 5, Kitazoe in view of Balachandran discloses the receiver according to claim 1, wherein the redundancy data transport block provides an absolute redundancy or a relative redundancy for the payload data package of the payload data transport block (Balachandran, paragraph [0004], retransmit a redundancy version of the payload; paragraph [0065], retransmission based on payload not being successfully received; paragraph [0075], sending a suitable redundancy version of the payload).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use redundancy for payloads in the invention of Kitazoe.  The motivation to combine the references would have been to increase the probability that the payloads are successfully received.

10Regarding claim 6, Kitazoe in view of Balachandran discloses the receiver according to claim 4, wherein the control data comprises redundancy data, which indicates an amount of redundancy being provided by the redundancy data packet (Balachandran, Fig. 6; paragraph [0075], sending a suitable redundancy version of the payload over the resource [time-frequency] chunk of the identified hop of the hopping sequence).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use redundancy for payloads in the invention of Kitazoe.  The motivation to combine the references would have been to increase the probability that the payloads are successfully received.

Regarding claim 7, Kitazoe in view of Balachandran discloses the receiver according to claim 4, wherein the control data comprises fre15quency range data, which indicates which of the frequency ranges of the data signal are assigned to the redundancy data transport block for each of the transmission time intervals over which the redundancy data transport block is received, wherein the signal processing device is configured for using the frequency range data for processing the redundancy data 20transport block (Balachandran, Fig. 6;  paragraph [0075], sending a suitable redundancy version of the payload over the resource [time-frequency] chunk of the identified hop of the hopping sequence).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use redundancy for payloads in the invention of Kitazoe.  The motivation to combine the references would have been to increase the probability that the payloads are successfully received.

Regarding claim 8, Kitazoe in view of Balachandran discloses the receiver according to claim 4, wherein the control data comprises allocation data, which indicates to which of the transmission time intervals the redundancy data transport block is allocated, wherein the signal pro25cessing device is configured for using the allocation data for processing the redundancy data transport block (Balachandran, paragraph [0075] , Fig. 6;  sending a suitable redundancy version of the payload over the resource [time-frequency] chunk of the identified hop of the hopping sequence).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use redundancy for payloads in the invention of Kitazoe.  The motivation to combine the references would have been to increase the probability that the payloads are successfully received.

Regarding claim 9, Kitazoe in view of Balachandran discloses the receiver according to claim 4, 
30wherein the control data comprises start data, which indicates at what point in time within the respective transmission time interval the redundancy data transport block starts, wherein the signal processing device is configured for using the start data for processing the redundancy data transport block (Balachandran, Fig. 6; paragraphs [0108]-[0110], preamble has a preamble index having a frequency hopping sequence that represent the locations of resource [time-frequency] chunks; payload is transmitted in the resource chunks corresponding to the hopping sequence)40Attorney File No. 110971-9350.US01 and/or 
wherein the control data comprises end data, which indicates at what point in time within the respective transmission time interval the redundancy data 5transport block ends, wherein the signal processing device is configured for using the end data for processing the redundancy data transport block (Balachandran, Fig. 6; paragraphs [0108]-[0110], preamble has a preamble index having a frequency hopping sequence that represent the locations of resource [time-frequency] chunks; payload is transmitted in the resource chunks corresponding to the hopping sequence).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use control data to indicate the time frequency locations [start times and end times] of payloads in the invention of Kitazoe.  The motivation to combine the references would have been to inform the receiver of the locations at which the payload may be received. 

Regarding claim 11, Kitazoe in view of Balachandran discloses the receiver according to claim 1, 15wherein the data signal comprises a plurality of said payload data transport blocks, wherein the plurality of payload data transport blocks comprises payload data transport blocks comprising different sizes in the time domain, wherein the signal processing device is configured for processing the payload data transport blocks comprising different sizes in the time do20main (Balachandran, Fig. 6, plurality of transport blocks using differing amounts of resources in P1, P2, P3; , paragraph [0038], transmission zone spread across 2, 3 or 4 TTIs, paragraph [0046], transmission zones spread across multiple amounts of TTIs).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use control data to indicate the time frequency locations of payloads in the invention of Kitazoe.  The motivation to combine the references would have been to inform the receiver of the locations at which the payload may be received. 

Regarding claim 12, Kitazoe in view of Balachandran discloses the receiver according to claim 4, wherein the data signal comprises a plurality of said redundancy data transport blocks, wherein the plurality of redundancy data transport blocks comprises redundancy data transport 25blocks comprising different sizes in the frequency domain, wherein the signal processing device is configured for processing the redundancy data transport blocks comprising different sizes in the frequency domain or in the time domain (Balachandran, Fig. 6, plurality of transport blocks using differing amounts of resources in P1, P2, P3; , paragraph [0038], narrowband transmission zone using a small number of PRBs such as 1, 2 or 3;  paragraph [0046], narrowband payload transmission using a small number of PRBs such as 1, 2 or 3).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use control data to indicate the time frequency locations of payloads in the invention of Kitazoe.  The motivation to combine the references would have been to inform the receiver of the locations at which the payload may be received. 

Claim 13 is rejected under substantially the same rationale as claim 1.  Kitazoe additionally discloses a transmitter for a wireless communication system (Kitazoe, Fig. 8, transmitter 816; Fig. 9, transmitter 924).

Claim 14 is rejected under substantially the same rationale as claim 1.  

Claims 15 and 17 are rejected under substantially the same rationale as claim 1.  Kitazoe additionally discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method for receiving a data signal in a wireless communication system (Kitazoe, paragraph [0019], processor coupled to a memory configured to execute instructions retained in the memory).

Claims 16 and 18 are rejected under substantially the same rationale as claim 1.  Kitazoe additionally discloses a transmitter for a wireless communication system (Kitazoe, Fig. 8, transmitter 816; Fig. 9, transmitter 924).  Kitazoe additionally discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method for transmitting a data signal in a wireless communication system (Kitazoe, paragraph [0019], processor coupled to a memory configured to execute instructions retained in the memory).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe in view of Balachandran, and further in view of Xu et al. (US 2015/0085796).

Regarding claim10, Kitazoe in view of Balachandran discloses the receiver according to claim 1, wherein the signal processing device 10is configured for processing the data portion.  
Xu discloses wherein the data portion complies with a semi-persistent scheduling scheme (Xu, paragraph [0060], Semi-persistent scheduling).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a semi-persistent scheduling scheme in the invention of Kitazoe in view of Balachandran.  The motivation to combine the references would have been to reduce the amount of signaling.

Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because Balachandran allegedly does not disclose that a payload data transport block is received over immediately subsequent time intervals.  However, this is incorrect.  Both Kitazoe and Balachandran disclose this limitation.  Kitazoe discloses, in paragraph [0066], that a transport block transmitted using a bundled set of consecutive TTIs.  Further Fig. 6 of Balachandran also discloses that bundled TTIs may be immediately subsequent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466